Citation Nr: 1017378	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-27 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to basic eligibility for education benefits 
under the Montgomery GI Bill-Selected Reserves (MGIB-SR).

2.  Entitlement to basic eligibility for education benefits 
under the Reserve Educational Assistance Program (REAP).

(The issue of entitlement to a disability rating greater than 
20 percent for fracture, distal tibia and fibula is addressed 
in a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had service in the Army Reserves with active duty 
for training (ACDUTRA) service from February 1980 to August 
1980 and in the Army National Guard from September 1984 to 
November 1989.  The Veteran had active duty service from 
January 1990 to August 1993.  The Veteran is barred from 
receiving VA benefits for this period of service between 
January 1990 and August 1993 as his service was characterized 
as dishonorable.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.   

Although the Veteran's notice of disagreement initiated an 
appeal as to the issue of entitlement to basic eligibility 
for education benefits under the Montgomery GI Bill (MGIB), 
the Veteran withdrew this claim by statement received in May 
2009.
  
The issue of entitlement to basic eligibility for education 
benefits under the Post-Vietnam Era Veterans' Educational 
Assistance Program (VEAP) has been raised by the record 
(specifically, in a claim received in April 2008) but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
this claim and it is referred to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

On a form received in September 2008, the Veteran checked the 
appropriate box to indicate that he wanted a hearing before 
the Board at the RO.  A January 2009 hearing was scheduled.  
However, the Veteran cancelled the January 2009 hearing via 
telephone contact to the RO in January 2009.  Nevertheless, 
on a form received in March 2010, the Veteran again checked 
the appropriate line to indicate that he wanted a hearing 
before the Board at the RO.

In accordance with 38 C.F.R. § 20.700 (2009), a hearing on 
appeal will be granted to an appellant who expresses a desire 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 
2002).  Under the circumstances, this case must be returned 
to the RO so that the appellant is afforded an opportunity to 
present testimony at a Board hearing at the RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO should schedule the Veteran for a 
hearing before the Board at the RO as 
requested in connection with his appeal.  
After the hearing is conducted, or in the 
event that the Veteran withdraws his 
hearing request or fails to report for a 
scheduled hearing, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

